Exhibit Winter 2009 Newsletter Dear Shareholder: Since some of you may not have seen our recent press releases on the internet, we have included portions here for all of our shareholders. Full details of our press releases are available at all times on our internet site www.sono-tek.com. From our January 15, 2009 third quarter release: Sono-Tek Corporation (OTC BB: SOTK) today announced sales of $1,582,000 for the three months ended November 30, 2008, compared to sales of $1,561,000 for the same period last year. For the nine months ended November 30, 2008, the Company’s sales increased to $4,808,000 from $4,208,000 for the same period last year, an increase of 14%.Dr.
